Citation Nr: 0321845	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  98-16 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of gunshot wound to the right upper arm.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In July 1994, the RO granted 
service connection for residuals of gunshot wound to the 
right upper arm and assigned a noncompensable rating 
effective from March 1994.  The veteran filed a claim for an 
increased evaluation in February 1996.  By an April 1996 
rating decision, the RO denied the veteran's claim.  In 
January 1997, the veteran filed a Notice of Disagreement with 
the rating decision and the RO issued a Statement of the Case 
in  August 1998.  The veteran filed a Substantive Appeal in 
October 1998.  In a July 2000 decision, the Board denied the 
veteran's claim.  The veteran gave notice of appeal of the 
July 2000 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2001, the 
Secretary of VA moved the Court to vacate the July 2000 Board 
decision and remand the case to the Board in light of new 
statutory requirements provided under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The veteran did not oppose the motion.  By 
Order of the Court dated April 16, 2001, the Court granted 
the Secretary's motion and vacated the July 2000 Board 
decision and remanded the matter to the Board. 


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the VCAA, which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. §§ 
5100-5103A, 5106-7 (West 2002)).  The new statute also 
revised the former section 5107(a) of title 38, United States 
Code, eliminating the requirement that a claimant must first 
come forward with evidence to well-ground a claim before the 
Secretary of VA is obligated to assist the claimant in 
developing the facts pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that it 
was necessary to develop the case for additional medical 
records of treatment of the right arm the veteran might have 
received since April 1995.  The case was also developed for a 
VA medical examination to ensure that there was adequate 
evidence to accurately rate the disability.  The Board's 
October 2002 letter notified the veteran of these development 
actions.  The veteran has not made the Board aware of any 
additional medical records relevant to his claim that need to 
be obtained.  The VA examination was conducted in November 
2002 and the report on the examination has been associated 
with the claims file.

The Board also determined that the veteran needed to be 
advised further as to the laws and regulations pertinent to 
his claims, and the delegation of responsibility between VA 
and the veteran in procuring the evidence relevant to the 
claim. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board transmitted a letter to the veteran in 
June 2003, in which the Board advised the veteran of the VCAA 
and the change in the rating criteria for evaluating skin 
disorders, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49, 599 
(July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833).  The Board notes that when the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his or her claim under the criteria 
that are more to his or her advantage. VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,422 (2000).  In response to the June 2003 Board 
letter, the veteran submitted a form in August 2003, in which 
he indicated that he had no further evidence or argument to 
present.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the Board's new 
duty to assist regulations as codified at 38
C.F.R.§ 19(a)(2) and (a)(2)(ii) (2002).  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R.              § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304 (2002), it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver.  Thus, the case must be remanded for the 
RO's initial consideration of the additionally obtained 
evidence in the absence of a waiver of jurisdiction from the 
veteran.  

The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid because, in providing only 30 days 
for an appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103 (West 
2002), of a one-year period in which to respond to such a 
request.  Thus, the Board's June 2003 letter is deficient for 
purposes of providing the veteran with notice of the VCAA.  
The Board, however,  notes that on August 25, 2003, the 
Federal Circuit reiterated that section 3(a) of the VCAA, 38 
U.S.C.A. §§ 5103, 5103A, does not apply retroactively.  Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003) (citing 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau 
v. Principi, 291 F.3d 795 (Fed. Cir. 2002)).  In Kuzma, the 
Federal Circuit expressly overruled Karnas v. Derwinsky, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001).  As the veteran filed his claim prior to November 
9, 2000, and the administrative process was complete before 
that date, section 3(a) of the VCAA does not apply to his 
claim.    

Accordingly, this case is REMANDED for the following action:

The veteran's claim should be 
readjudicated with consideration of all 
of the evidence, to include the findings 
reported on the November 2002 VA 
examination report and any other 
additional evidence obtained.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this Remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




